I115th CONGRESS1st SessionH. R. 989IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Cole (for himself, Mr. Bishop of Utah, Mrs. Bustos, Mr. Kilmer, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo exempt certain Department of Defense civilian positions from any furlough as a result of a lapse in discretionary appropriations, and for other purposes. 
1.Exemption of certain Department of Defense civilian positions from any furloughAny Department of Defense civilian position with respect to which the salary is paid out of a working-capital fund shall be exempt from any furlough order issued as a result of a lapse in discretionary appropriations for the Department of Defense. 